DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

As per claims 1-20, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

That being said, with respect to claims 1-7, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest an apparatus comprising:
a processor to:
generate a plurality of batches, wherein each of the batches represent an arrangement of a plurality of parts to be printed in a volume,
discretize the batches into slices;
reduce the slices into geometric primitives;
determine risk values of the slices based on the respective geometric primitives;
determine aggregate risk values corresponding to the batches based on the risk values of the slices of the respective batches; and
select a batch of the plurality of batches based on the aggregate risk values; and



The highlighted features which form the basis for the indication of allowable subject matter with respect to independent claim 1 are also found in independent claims 8 and 14 and therefore concurrently form the basis for the indication of allowable subject for these claims, and their dependents, as well.


Pertinent Prior Art of Record
The most pertinent prior art of record appears to be:

Luan et al., U.S. Patent Application Publication No. 2021/0276270 discloses a monitoring system for additive manufacturing whereby risk scores and threshold associated thereof will generate alerts if the scores is outside a threshold for a successive number of layers;

WO 2020/215093 discloses an additive manufacturing system that generates an extrusion quality score for adjustment of a print head parameter for a subsequent printed layer; and

Lukac et al., U.S. Patent Application Publication No. 2016/0086353 which discloses an apparatus comprising a processor ([0050]) to generate a plurality of batches (fig. 1), wherein each of the batches represent an arrangement of a plurality of parts to be printed in a volume ([0006]), discretize the batches into slices ((0023]), reduce the slices into geometric primitives ((0006]), determine risk values of the slices based on the respective geometric primitives ({0006]-[0008]). However, Lukac et al. does not specifically disclose the processor being further configured to determine aggregate risk values corresponding to the batches based on the risk values of the slices of the respective batches, and select a batch of the plurality of batches based on the aggregate risk values; in combination with the other claimed features and or limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        January 14, 2022
/RDH/